Citation Nr: 0943303	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma (originally 
claimed as lung disease). 

2.  Entitlement to an initial evaluation in excess of 30 
percent for an acquired psychiatric disorder (originally 
claimed as post traumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had military service in the United States Navy 
from June 1988 to January 1993, and the United States Air 
Force from September 2004 to February 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  By that rating action, the RO, in 
part, denied service connection for asthma, also claimed as 
lung disease.  By that rating action, the RO also awarded 
service connection for an adjustment disorder (originally 
claimed as PTSD); an initial 30 percent evaluation was 
assigned, effective October 3, 2006.  The Veteran appealed 
the RO's denial of his claim for service connection for 
asthma and an assignment of an initial 30 percent rating to 
the service-connected adjustment disorder to the Board.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
that hearing is of record..  During the hearing, the Veteran 
submitted additional medical evidence in support of his claim 
for an initial evaluation in excess of 30 percent for the 
service-connected adjustment disorder along with a waiver of 
RO initial consideration of this evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that service connection is warranted for 
asthma as it is the result of having been exposed to burning 
garbage and jet fuel while on active military duty in 
Afghanistan and Iraq.  The Veteran maintains that he did not 
have asthma prior to entering either period of military 
service.  (See Transcript (T.) at pages (pgs.) 13-18.)  It is 
noted that the Veteran testified before the undersigned that 
he is a licensed respiratory therapist.  He also contends, in 
essence, that the June 2007 VA respiratory examination was 
inadequate.  

Service treatment records (STRS) from the Veteran's initial 
period of service in the United States Navy are wholly devoid 
of any subjective complaints or clinical findings of any lung 
pathology.  Service entrance and separation examination 
reports, dated in July 1988 and December 1992, respectively, 
reflect that the Veteran's lungs were evaluated as 
"normal."  X-rays of the chest were within normal limits.  
Reports of Medical History, dated in July 1988 and December 
1992, respectively, reflect that the Veteran denied having 
asthma, pain or pressure in the chest and shortness of 
breath.  Dental Health Questionnaires issued throughout the 
Veteran's initial period of service also show that the 
Veteran denied having had asthma, emphysema and persistent 
cough.  

STRs from the Veteran's second period of military service 
include a March 2003 enlistment examination report, 
reflecting that his lungs and chest were evaluated as 
"normal."  A Report of Medical History, dated in March 
2003, shows that the Veteran denied having had asthma, 
shortness of breath and pain or pressure in the chest.  DD 
Forms 2796, Post-deployment Health Assessment Forms, dated in 
November 2003 and January 2005, show that the Veteran 
reported having been exposed to smoke from burning trash or 
feces, vehicle or truck exhaust fumes, and JP8 or other 
fuels.  The Veteran indicated that he was concerned about 
having been chronically exposed to burning garbage and JP8 
exhaust.  He denied having had chest pain or pressure and 
difficulty breathing (January 2005).  

In contrast to the above-cited STRs, is a March 2003 report, 
prepared and submitted by S. N., M. D., reflecting that the 
Veteran had been diagnosed with asthma in early March 2003, 
prior to entering his second period of active military 
service.  (See March 2003 report, prepared and submitted by 
S. N., M. D.).

When examined by VA for respiratory problems in June 2007, 
the Veteran gave a history of having been exposed to nightly 
burning garbage during active military service in 
Afghanistan.  He related that he would wake up coughing when 
they burned the nightly refuse and human waste.  He denied 
ever having smoked tobacco products.  A physical examination 
of the Veteran's chest, to include pulmonary function testing 
(PFT), revealed no evidence of or reported restrictive 
disease.  The VA examiner diagnosed the Veteran with asthma 
by history, which was not optimally controlled by the 
Veteran's reported use of a rescue inhaler.  The June 2007 VA 
examiner opined that it was at least as likely as not that 
the Veteran's asthma by history had occurred during the 
military, as reported by him.  (See June 2007 VA respiratory 
examination report).  

A Veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

The June 2007 VA examination did not include review of the 
claims files for the Veteran's pertinent medical and other 
history and, more importantly, also did not include any 
discussion or rationale for any opinion provided.  See Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (indicating that, 
without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the Veteran).

Thus, in view of the foregoing, the Board finds that prior to 
further appellate review of the Veteran's claim for service 
connection for asthma (originally claimed as lung disease), a 
VA examination is needed to determine whether the Veteran 
currently has asthma that had its onset in service or became 
worse in service, and if so, if it was the result of natural 
progression of the condition.  See 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Regarding the initial evaluation claim on appeal, the Veteran 
last underwent a VA PTSD examination in June 2007.  During 
the June 2009 hearing before the undersigned, the Veteran 
testified that his psychiatric disorder had increased in 
severity since the June 2007 VA examination.  The Veteran 
maintained that because of an increase in his psychiatric 
symptoms, he was only working 24 hours a week and was on 
probation due to a "large angry incident."  (T. at page 
(pg.) 12).  In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that new 
VA examination is necessary in order to decide the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4) (2007).  See also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Additionally, the Veteran testified as to VA treatment for 
his psychiatric disorder.  (T. at pg. 12).  In fact, a 
December 2008 VA outpatient report reflects that the Veteran 
had received medication for anxiety and sleep problems.  He 
was instructed to return to the clinic in three months.  At 
that time, the Veteran indicated that he was taking classes 
for his vocational rehabilitation training.  The Board notes 
that the claims files do not include a vocational 
rehabilitation file.  Thus, documentation corresponding to 
recent VA treatment and vocational rehabilitation must be 
requested prior to further appellate review of the instant 
initial evaluation claim.  38 C.F.R. § (c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Obtain the Veteran's vocational 
rehabilitation training file and add it 
to the claims files.  If such file is 
determined to be unavailable, 
documentation to that effect should be 
clearly indicated in the claims files.  

2.  Obtain all records of treatment from 
the West Haven VA Medical Center, dated 
from December 2008.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims files.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims files.  

3.  Schedule a VA respiratory examination 
for the Veteran.  The claims files must 
be made available for review in 
conjunction with the examination and the 
examiner must review the entire claims 
files in conjunction with the 
examination.  A notation to the effect 
that a review of the claims files had 
been conducted must be clearly documented 
in the examination report.

The examiner should provide an opinion as 
to whether any currently diagnosed asthma 
or lung disease clearly and unmistakably 
existed prior to service, and if so, 
whether it was clearly and unmistakably 
aggravated during active duty service.  
If it was clearly and unmistakably 
aggravated, the examiner should opine as 
to whether the increase was the result of 
natural progression of the condition.

If the examiner concludes that the 
Veteran has asthma or lung disease that 
did not clearly and unmistakably exist 
prior to service, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's asthma or lung 
disease is etiologically related to any 
incident of the Veteran's active duty 
service, to include the exposure to 
nightly burning garbage, jet fuel and 
human waste during active military 
service in Iraq and Afghanistan.  A full 
and complete rationale is required for 
all opinions expressed.

4.  Schedule the Veteran for a VA 
psychiatric examination, with a licensed 
psychiatrist or psychologist, to 
determine the current symptoms and 
severity of his service-connected 
psychiatric disorder.  The Veteran's 
claims files must be made available to 
the examiner prior to the examination, 
and the examiner must review the entire 
claims files in conjunction with the 
examination.  A notation to the effect 
that a review of the claims files had 
been conducted must be clearly documented 
in the examination report. 

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective symptoms and objective 
findings should be noted in the 
examination report.  Both a multi-axial 
diagnosis and a Global Assessment of 
Functioning (GAF) score should be 
rendered.  In discussing the relevant 
clinical findings, the examiner should 
specifically note the effect of the 
acquired psychiatric disorder on the 
Veteran's occupational and social 
functioning.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

5.  Then, review the claims files to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
The RO/AMC should then readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the RO/AMC should issue 
an appropriate SSOC and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


